Citation Nr: 1420178	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-01 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971.  

This case comes before the Board of Veterans' Appeals  (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed these decisions to the Board, and the case was referred to the Board for appellate review.

A video conference hearing was held in January 2014, with the Veteran sitting at the RO, and the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing testimony is found in "Virtual VA" (an electronic data-based system).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran claims that he is entitled to service connection for bilateral hearing loss and tinnitus because they were incurred during service.  He has specifically asserted that he has suffered from these two claimed disorders since service.  See written statement received in January 2014, as well as the testimony presented at a January 2014 videoconference hearing conducted by the undersigned.  This noise exposure stemmed from his having in excess of 100 flight hours in helicopters, and also included exposure to artillery simulating grenades as well as to live artillery fire.  The Veteran has also denied exposure to post service occupational noise exposure, but does concede being exposure after his military separation to motorcycle noise.  See January 2009 VA audio examination report.  

The Veteran's service treatment records, including examinations conducted in March 1968 (pre-induction), August 1969 (induction) and June 1971 (separation), are devoid of findings reflective of complaints or findings relating to either problems associated with hearing loss or tinnitus.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was afforded a VA audio examination in January 2009. The examination report reflects that the examining audiologist reviewed the claims file.  The Veteran provided the examiner a history of his in-service noise exposure.  He added he had constant tinnitus, which he believed began in 1971 while traveling with a cold aboard a cargo plane with low air pressure.  It was the Veteran's belief that, unlike his hearing loss, his tinnitus was related to this air pressure episode rather than to exposure to acoustic trauma.  Audiometry examination revealed bilateral sensorineural hearing loss, which met the criteria for hearing loss.  See 38 C.F.R. § 3.385.  

After examining the Veteran and reviewing the claims file, the examiner supplied diagnoses of both bilateral sensorineural hearing loss and tinnitus.  As to the hearing loss matter, the examiner opined that it was less likely as not that the Veteran's hearing loss was related to military noise exposure because the Veteran had normal hearing at his service separation.  As to the tinnitus, in again acknowledging that the Veteran attributed the tinnitus to cargo plane air pressure, rather than noise exposure, the examiner commented that the tinnitus "may be related" to the pressure in the cargo aircraft when the Veteran was congested.  She added that a medical opinion from a physician was recommended.  



This recommended medical opinion was later obtained in January 2010, by a VA family nurse practitioner.  In responding to the question of whether the Veteran's tinnitus was related to his military service, the nurse practitioner opined that "I cannot resolve this issue without resorting to speculation."  He mentioned that, after reviewing the Veteran's service treatment records, he was unable to find any mention of a "cold" at any time or of the Veteran flying aboard a cargo plane.  He added that the definition of "low pressure" was unknown.  The medical provider also mentioned he did not see a mention of tinnitus listed as a problem in the course of the Veteran's separation examination.  

The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.

In this case, the VA audiologist in January 2009 essentially found that, due to the Veteran's not having hearing loss at the time of his separation, his then diagnosed bilateral hearing loss was not related to his service.  Concerning the claim seeking service connection for tinnitus, the VA family nurse practitioner opined it could not be determined, without resorting to speculation, whether the current tinnitus was related to service because he could not find a in-service medical reference to the Veteran having had a cold.  He also stated that, concerning the Veteran's stated belief that his tinnitus may have been caused by flying aboard cargo ships which had low air pressure, it was unknown to him what constituted "low pressure."  Also, he commented that he had found no mention of tinnitus on the Veteran's separation physical examination report.  The Board also finds the opinion regarding tinnitus to be faulty, because the examiner failed to render an opinion as to the likelihood of the tinnitus being related to either in-service noise exposure or to his hearing loss.  

As noted above, the law does not necessarily require that hearing loss manifest in service.  It would have been helpful if the January 2009 examiner brought her expertise to bear in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current bilateral hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.  

Further, it is noted that the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders. 

Based on the foregoing, the Board finds that these matters should be remanded and that, upon remand, the RO should send the claims file, to include a copy of this remand, to the January 2009 VA audiologist for the purposes of determining whether in-service noise exposure could cause the Veteran to progressively lose his hearing over the years.  Hensley.  Additionally, the examiner should indicate whether the Veteran's tinnitus was caused by in-service noise exposure and/or is related to his bilateral hearing loss.  The examiner should also discuss other possible causes, including whether the Veteran's tinnitus may be due to his hearing loss. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should return the claims file to the VA audiologist who conducted the January 2009 VA examination, if she is available.  The examiner must review the claims file, to include a copy of this remand, and provide an opinion on the following:

(i)  While the service treatment records, to include the examinations at the time of service entrance and separation, do not show hearing loss at that time, is any current hearing loss at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his bilateral hearing over the years).  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  In-service noise exposure is conceded.

(ii)  Is any current tinnitus at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure) and/or to the Veterans' alleged air pressure problems experienced while flying in cargo planes.  Further, the examiner should comment whether it is her belief that the tinnitus is a symptom of hearing loss.  The examiner should concede that the Veteran does currently suffer from tinnitus.

If the examiner concludes an opinion cannot be expressed without resorting to mere speculation, he or she must also indicate why a response is not possible or feasible, such as by specifying whether additional evidence or other procurable data is needed, the limits of medical knowledge have been exhausted, or there are multiple possible etiologies with none more prevalent than another.  

The examiner must provide a rationale for the opinions expressed.  

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental SOC (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


